Citation Nr: 1313690	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  08-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dementia, depression, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 through August 1969.  This period of active duty included service in Vietnam from June 1967 through May 1968, during which the Veteran engaged the enemy in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A timely Notice of Disagreement (NOD) was received from the Veteran in August 2005.  Subsequently, a Statement of the Case was mailed to the Veteran in July 2006.

In August 2006, the Veteran and his spouse testified during a personal hearing that was held at the RO before a Decision Review Officer (DRO).  Through his testimony, the Veteran expressed his desire to continue his appeal.  Accordingly, VA has accepted his testimony as his substantive appeal, in lieu of a formal VA Form 9.  A transcript of the Veteran's DRO hearing is associated with the record.

In an October 2011 remand, pursuant to Clemons v, Shinseki, 23 Vet. App. 1 (2009), the Board expanded the Veteran's claim to include service connection for all acquired psychiatric disorders shown in the record, and accordingly, recharacterized the issue on appeal to include "an acquired psychiatric disorder, to include PTSD."  As discussed more fully below, the evidence suggests alternative diagnoses of dementia, depressive disorder, and anxiety disorder.  Accordingly, the Board has expanded the Veteran's claim further to reflect consideration of service connection for those additional psychiatric disabilities.

In the October 2011 remand, the Board also directed further claims development, to include:  contacting the Veteran to identify any additional evidence and to obtain any additional argument; obtaining the Veteran's social security records; arranging the Veteran for a VA psychological examination to determine the nature and etiology of his acquired psychiatric disorder; and readjudicating the Veteran's claim.  Although the action directed in the remand was performed, the Board now finds that still additional development is required for full and proper adjudication of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Through assertions raised in his claims submissions, PTSD statements, and DRO hearing testimony, the Veteran has alleged multiple instances of combat during his service in Vietnam.  Such instances include coming under enemy mortar fire while serving on a barge to ferry ammunition and other supplies from Quinh Yonh, Vietnam to Da Nang, Vietnam; a specific incident in which his supply boat became foundered and came under heavy small arms fire from the enemy; combat on Thanksgiving Day in 1967 in Quinh Yonh, Vietnam; and service along the demilitarized zone in Vietnam in 1968, during which he was wounded by shrapnel.  These instances of combat are consistent with the Veteran's Enlisted Qualification Record, which shows that the Veteran did serve the military occupational specialty (MOS) of amphibious engineer during service in Vietnam from June 1967 through May 1968.  Indeed, in a December 2004 rating decision which separately granted service connection for bilateral hearing loss and tinnitus, VA appears to concede that the Veteran was involved in combat.

Post-service evidence includes VA treatment records dated from August 2001 through April 2012 which reflect varying diagnoses of PTSD, depressive disorder not otherwise specified (NOS), anxiety disorder, and dementia attributed to likely Alzheimer's disease.  The Board notes that the depressive disorder, NOS diagnosis reflected in the VA treatment records is ongoing and continuous through the course of the relevant appeal period in this case.

A VA examination performed in March 2008 in connection with the instant appeal also reflects a multi-axis diagnosis which includes Axis I diagnoses of dementia, depressive disorder NOS, and anxiety disorder NOS with PTSD features.  However, no opinion was provided in the March 2008 VA examination report as to whether any of these diagnosed disorders are related to the Veteran's active duty service.  

During a March 2012 VA examination, the VA examiner diagnosed moderate dementia and ruled out PTSD as a diagnosis.  Regarding the Veteran's depression and anxiety, the examiner stated simply that the previously diagnosed depressive disorder NOS was in remission.  However, the examiner did not offer an opinion as to when the Veteran's depression went into remission; further, to the extent that the Veteran's depression was present at any time during the course of the Veteran's appeal, the examiner did not provide an opinion as to whether the depression was related in any way to the Veteran's active duty service.

The United States Court of Appeals for Veterans Claims (Court) has held, "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In that context, the Court has held that the requirement for service connection that a current disability be present is satisfied where a claimant has a disability at the time that the claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In view of the foregoing evidence and law, the Board finds that further remand of this matter is necessary.  On remand, VA should arrange obtain a medical opinion addressing whether the Veteran has manifested an acquired psychiatric disorder, to include depressive disorder, NOS, at any time during this appeal that is etiologically related to his active duty service.  To the extent possible, the examination should be scheduled with the same examiner who performed the March 2012 examination.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examination described above, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have provided psychiatric treatment since April 2012.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, dementia, depression, and anxiety disorder.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his depressive disorder, NOS.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided psychiatric treatment since April 2012.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  To the extent possible, the claims file should be provided to the same VA psychiatrist who performed the March 2012 VA examination and report.  If the same VA psychiatrist is unavailable, then the claims file should be provided to a new VA psychiatrist or psychologist for review in conjunction with the examination.  

For purposes of the rendering the requested opinion, the designated VA psychiatrist or psychologist should assume that the Veteran engaged the enemy in combat and experienced the stressor events reported in his claims submissions, lay statements, and during his August 2006 DRO hearing.  Any tests and studies deemed necessary by the VA examiner must be performed.  

The VA examiner is requested to provide opinions as to the following questions:

a)  whether the Veteran's depressive disorder, NOS remains in remission, and if so, whether the Veteran's depressive disorder, NOS, (or any other acquired psychiatric disorder) was present at any time after November 2004; and,

b)  for each acquired psychiatric disorder manifested at any time since November 2004, the examiner should indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the disability is/was sustained during active duty service or is otherwise related to his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

4.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD, dementia, depression, and anxiety disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


